United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SALEM VETERANS ADMINISTRATION
MEDICAL CENTER, Salem, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1047
Issued: November 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2010 appellant filed a timely appeal of the January 19, 2010 merit decision
of the Office of Workers’ Compensation Programs finding that she did not sustain an
employment-related injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant sustained a right hand injury in the performance of duty on
November 16, 2009, as alleged.

1

The Board notes that appellant initially requested oral argument in his appeal papers; however, he did not
respond to the Board’s March 31, 2010 request for reasons. See 20 C.F.R. § 501.5.

FACTUAL HISTORY
On December 4, 2009 appellant, then a 28-year-old practical nurse, filed a traumatic
injury claim alleging that on November 16, 2009 a patient grabbed her right hand, bent her
thumb backwards and twisted her wrist. The patient also kicked her lower legs.
By letter dated December 18, 2009, the Office advised appellant that the evidence
submitted was insufficient to establish her claim. It requested that she submit additional factual
and medical evidence, including a rationalized medical report from an attending physician which
described a history of injury, provided a firm diagnosis and an opinion with medical reasons on
why the diagnosed condition was caused or aggravated by the claimed injury. The Office
allotted appellant 30 days to submit the requested information; but, appellant did not respond
within the allotted time.
In a decision dated January 19, 2010, the Office denied appellant’s claim. It found the
evidence sufficient to establish that the November 16, 2009 incident occurred as alleged, but
found that appellant failed to submit any medical evidence to establish that she sustained a right
hand injury causally related to the accepted employment incident.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.4 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
of an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.6
2

Following the issuance of the January 19, 2010 decision, the Office received additional evidence. On appeal,
appellant also submitted additional evidence. The Board may not consider evidence for the first time on appeal,
which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant
can submit this evidence to the Office with a formal written request for reconsideration. 5 U.S.C. § 8128; 20 C.F.R.
§ 10.606.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 4.
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

2

In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.9 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.10
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a right hand injury resulting from the accepted November 16, 2009 employment
incident. The Office’s December 18, 2009 developmental letter specifically requested that
appellant submit a rationalized medical opinion from an attending physician as to whether the
accepted employment incident contributed to or caused the claimed right hand sprain/strain.
Appellant did not respond and the record before the Board contains no medical evidence
whatsoever. The Board finds, therefore, that she failed to establish a prima facie claim for
compensation.11
CONCLUSION
The Board finds that appellant failed to establish that she sustained a right hand injury in
the performance of duty on November 16, 2009, as alleged.

7

Linda S. Jackson, 49 ECAB 486 (1998).

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Charles E. Evans, 48 ECAB 692 (1997).

11

See Donald W. Wenzel, 56 ECAB 390 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

